Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 10-11, 15-16, and 20 have been cancelled; Claims 1-3 and 8 have been amended; Claims 21-25 have been added as new claims; and Claims 1-9, 12-14, 17-19, and 21-25 remain for examination, wherein claims 1 and 12 are independent claims.

Previous Rejections/Objections
Previous rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Aoki et al (US-PG-pub 2008/0317621 A1, thereafter PG’621) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/18/2021.
Previous rejection of claims 10-11 and 15-16 under 35 U.S.C. 103 as being unpatentable over PG’621 in view of Sasaki et al (NPL: Heat-treatable Mg-Sn-Zn wrought alloy, Scripts Materialia 61 (2009) pp.80-83, listed in IDS filed on 6/19/2019, thereafter NPL-1) is withdrawn since these claims have been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/18/2021.
Previous rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over PG’621 in view of NPL-1, and further in view of Zhang et al (NPL: Microstructures evolution and mechanical properties of Mg-x%Zn-1%Mn (x=4,5,6,7,8,9) wrought magnesium alloys, Trans. Nonferrous Met. Soc. China 21 (2011) pp.15-25, listed in IDS 
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Allowance Subject Matter
Claim 23 includes allowable subject matter.  
Claim 23 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed combination of phases as claimed in the instant claim (Support can be found in Fig.1 of the instant specification).
Note: This claim is still rejected under ODP rejection as following.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. about" in claims 1-9, 12, and 17-19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-14, 17, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US-PG-pub 2008/0317621 A1, thereafter PG’621) in view of Sasaki et al (NPL: Heat-treatable Mg-Sn-Zn wrought alloy, Scripts Materialia 61 (2009) pp.80-83, listed in IDS filed on 6/19/2019, thereafter NPL-1).
Regarding claims 1-9, 21-22, and 24-25, PG’621 teaches Mg alloy including Y (Abstract of PG'621). The composition comparison between instant claims 1-9 and the disclosures of PG’621 (Abstract and par.[0032] of PG’621) is listed in following table. All of the alloy composition ranges disclosed by PG’621 overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it 
Element
From instant Claims 1-9 and 24-25 (in wt%)
PG’621 (in wt%), 
Overlapping  range
(in wt%)
Zn
About 2-8 (cl.1,24-25)
About 5-6.3 (cl.2, 8)
About 5.7 (cl.9)
0.1-10
About 2-8 (cl.1,24-25)
About 5-6.3 (cl.2, 8)
About 5.7 (cl.9)
Mn
About 0.1-3 (cl.1,24-25)
aboutr0.6-1.1 (cl.3, 8)
About 0.9 (cl.9)
0.1-2
About 0.1-2 (cl.1,24-25)
aboutr0.6-1.1 (cl.3, 8)
About 0.9 (cl.9)
Sn
About 1-6 (cl.1,24-25)
About 2-4.4 (cl.4, 8)
About 4.4 (cl.9)
0.1-10
About 1-6 (cl.1,24-25)
About 2-4.4 (cl.4, 8)
About 4.4 (cl.9)
Y
About 0.1-4 (cl.1,24-25)
About 0.1-1.3 (cl.5, 8)
About 0.5-4 (cl.6)
About 0.5 (cl.9)
0.5-20
About 0.1-4 (cl.1,24-25)
About 0.1-1.3 (cl.5, 8)
About 0.5-4 (cl.6)
About 0.5 (cl.9)
Mg 
Balance + impurities
Balance + impurities
Balance + impurities

From claim 21 (wt%)


Zn
5-about 8
0.1-10
5-about 8

From claim 22 (wt%)


Mn
0.6-about 3
0.1-2
0.6-2


Regarding the “consisting essentially of” in the instant claim 1, the transitional language “consisting essentially of” is constructed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps nd paragraph of NPL-1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is extruding a cast Mg-based alloy ingot to obtain a wrought Mg alloy article, as demonstrated by NPL-1 for the Mg-alloy ingot of PG’621 in order to obtain the desired properties (Figure and examples of NPL-1).
Regarding “consisting of” language in claim 24, PG’621 teaches that: “The Mg alloy for use in the invention contains at least Y. The suitable content of Y can be represented as 0.5 to 20% by weight. When no other additional element is incorporated, the remainder is Mg and unavoidable impurities.” And PG’621 specify optional additional elements including: Zn, Mn, and Sn (par.[0032] of PG’621), which reads on all of the essential alloy elements in the instant claim. 
oC for 12 hours and extruded (Page.80, right Col. 2nd paragraph of NPL-1), which reads on the annealing and extruding process as recited in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply annealing and extruding on the Mg ingot as demonstrated by NPL-1 for the Mg-alloy ingot of PG’621 in order to obtain the desired properties (Figure and examples of NPL-1).
 Regarding claim 13, PG’621 specify including unavoidable impurities in the alloy (par.[0032] of PG’621).
Regarding claim 14, NPL-1 specify applying electric furnace for casting process (Page.80, right Col. 2nd paragraph of NPL-1), which includes the claimed vacuum induction furnace. 

Regarding claim 16, NPL-1 specify water cooling after casting (Page.80, right Col. 2nd paragraph of NPL-1).
Regarding claim 17, NPL-1 further teaches heat treating the cast in muffle furnace at 400oC for 12 hours (Page.80, right Col. 2nd paragraph of NPL-1), which reads on the claimed annealing conditions.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over PG’621 in view of NPL-1, and further in view of Zhang et al (NPL: Microstructures evolution and mechanical properties of Mg-x%Zn-1%Mn (x=4,5,6,7,8,9) wrought magnesium alloys, Trans. Nonferrous Met. Soc. China 21 (2011) pp.15-25, listed in IDS filed on 6/19/2019, thereafter NPL-2).
Regarding claims 18-19, PG’621 in view of NPL-1 teaches the claimed extruded Mg-based alloy. PG’621 in view of NPL-1 does not specify the claimed extruding conditions. NPL-2 teaches microstructures evolution and mechanical properties of Mg-x%Zn-1%Mn (x=4,5,6,7,8,9) wrought magnesium alloys (Title and abstract of NPL-2). NPL-2 specify extruding at 350oC with extrusion rate 0.2-2.8mm/min (page. 16, right col. 2nd-5th paragraph of NPL-2), which reads on the extrusion temperature and overlap the claimed extruding rate as recited in the instant claims. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Regarding Claims 1-9, 12-14, 17-19, and 21-25, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-23 of copending application No. 14/449449 (US 10.370,745 B2) teaches all of the same Mg based alloy compositions, and similar manufacturing process steps as recited in the instant claims. Thus, no patentable distinction was found in the instant claims compared with claims 1-23 of copending application No. 14/449449 (US 10.370,745 B2).

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-9, 12-14, 17-19, and 21-25 have been considered but they are not persuasive. Regarding the argument related to the amended feature in the instant claims, the Examiner’s position has stated as above. 
The Applicant’s arguments are summarized as following:
1, regarding the argument for rejection of Claims 1-9, 12-13, and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), term “about” is permissible under 35 U.S.C 112 (b) even in the absence of a specification definition. 
2, the cited prior art Aoki et al (PG’621) merely suggest the realm of possible compositions to which the inventive method of Aoki can be applied to solve the segregation problem. Aoki does not provide any guidance for selecting any specific alloy with the defined composition ranges. Aoki does not teach or suggest that each of the possible alloy compositions would have any utility.
3, Aoki et al (PG’621) does not specify Mg alloy is in extruded wrought form as claimed in the instant claims.
4, the rejection of ODP over claims 1-23 of copending application No. 14/449449 (US 10.370,745 B2) has been traversed.
In response
Regarding the argument 1, as pointed in the rejection the term “about” under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the term “about” is a relative term which renders the claim indefinite. Actually, the relative scale for the alloy compositions directly affect the claimed limitation. For example, it is well-known a small amount of REM including Y may significantly affect the property of Mg alloy (refer to PG’621). Since the scopes of the claimed composition ranges are not clear. It will not be able to identify the criticality of the claimed compositions.

Regarding the argument 3, it is noted that the Applicant's arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Aoki et al (PG’621) in view of Sasaki et al (NPL-1) is applied to the instant claims 1-9, 12-14, 17, 21-22, and 24-25; and Zhang et al (NPL-2) is cited for the limitation of claims 18-19. The reason and motivation for the combination can refer to the rejection for the instant claims above. Actually, PG’621 clearly specify applying the Mg ingot as starting material and the following known processing method and the like can be adopted (par.[0035] of PG’621). 
Regarding the argument 4, the Applicant has not provided any persuasive reason for the traverse.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734